DETAILED ACTION

Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Drawings
The drawing (Fig. 1) is objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels. Diagrammatic blocks are required to be labeled to indicate contents or function. See 37 CFR 1.83 (a), 1.84 (g). Correction is required.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 20120056676 to Frambach in further view of EP 2733846 to Haslach et al.
As to Claims 1 and 15, Frambach disclose a polar transmitter and method, comprising (Fig. 1, paragraph [0002], abstract):
a baseband generation unit configured to generate phase data bits and amplitude data bits of an output pulse (Fig. 1, paragraph [0002], where the polar transmitter generates digital bit (pulses) amplitude and phase components implicitly from the digital baseband data through the processor);
a pulse shaping unit configured to generate amplitude envelope of the output pulse (Fig. 1, paragraph [0002, 0043], where the amplitude component (output pulse) is filtered (pulse shaping) with delayed taps with coefficient weights to generate envelope output signal for polar transmitter transmission).
Frambach disclose all of the subject matter as described above (Fig. 1, paragraph [0002, 0043]) except for bandwidth control unit configured to regulate a width of output pulse.
However, Haslach in the same field of endeavor teaches the adjusting the amplitude signal to various widths of the polar transmission signal to improve the linearity and coding efficiency (Fig. 1, Fig. 2b, Fig. 4, paragraph [0006, 0007, 0053, 0076]).
Therefore, it would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention use the adjusting the width of amplitude signal of polar transmitter as taught by Haslach to modify the transmitter and method of Frambach to enahce the performance of the polar transmitter with adaptivity, coding efficiency, improved linearity, etc. (Haslach - paragraph [0076]).

As to Claims 2, 3, 4, 5, and 16, Frambach further disclose the polar transmitter and method wherein controlling delays and/or amplitude weights of the plurality of taps of the delay-line individually or collectively or in groups (Frambach – Fig. 1, Fig. 3, paragraph [0032, 0035, 0038, 0045], where the delays and coefficient weights are implicitly controlled individually, in groups, or whole to allow precise response from each tap). 

As to Claim 6, Frambach in view of Haslach further disclose the polar transmitter further comprising a carrier signal generation unit configured to modulate a phase of a carrier signal using the phase data bits, thereby generating a phase modulated carrier signal (Frambach – Fig. 1, Fig. 3, paragraph [0002, 0004, 0040, 0041], where the RF carrier modulated with phase component is carried by PLL)(Haslach – Fig. 3a, Fig. 3b). The suggestion/motivation is the same as that used in the rejection for claims 1 and 15.

As to Claim 7, Frambach in view of Haslach further disclose the polar transmitter further comprising an amplification unit configured to modulate the amplitude envelop of the output pulse by the phase modulate carrier signal (Frambach – Fig. 1, Fig. 3, paragraph [0002, 0004, 0040, 0041], where the amplitude modulated signal (envelop) is RF carrier modulated with phase component in amplifier) (Haslach – Fig. 3a). The suggestion/motivation is the same as that used in the rejection for claims 1 and 15.


As to Claim 8, Frambach further disclose the polar transmitter and method wherein pulse shaping unit is further configured to control the delay and amplitude weight at each tap output of the delay-line with respect to a predefined delay time  (Frambach – Fig. 1, Fig. 3, paragraph [0032, 0035, 0038, 0045], where the delays and coefficient weights are implicitly controlled with predefined delay to allow precise response from each tap).

As to Claims 9 and 17, Frambach further disclose the polar transmitter and method wherein pulse shaping unit is further configured to control the delay and amplitude weight at each tap output of the delay-line with respect to a predefined amplitude  (Frambach – Fig. 1, Fig. 3, paragraph [0032, 0035, 0038, 0045], where the delays and coefficient weights are implicitly controlled with predefined amplitude to allow precise response from each tap).

As to Claim 10, Frambach further disclose the polar transmitter and method wherein pulse shaping unit is further configured to control the delay and amplitude weight at each tap output of the delay-line using a white noise signal (Frambach – Fig. 1, Fig. 3, paragraph [0040], where the delays and coefficient weights are implicitly controlled with white noise for suppressing out of band noise).

As to Claims 11 and 18, Frambach further disclose the polar transmitter and method wherein pulse shaping unit is further configured to control the delay and amplitude weight at each tap output of the delay-line using a spectrally shaped dithering signal (Frambach – Fig. 1, Fig. 3, paragraph [0040], where the delays and coefficient weights are implicitly controlled with noise shaping (dithering signal) for suppressing out of band noise).

As to Claims 12 and 19, Frambach further disclose the polar transmitter and method wherein pulse shaping unit is further configured to control the delay and amplitude weight at each tap output of the delay-line with respect to a predefined pulse shaping (Frambach – Fig. 1, Fig. 3, paragraph [0002, 0032, 0035, 0038, 0045], where the delays and coefficient weights are implicitly controlled to generate predefined pulse shaping).

As to Claims 13 and 20, Frambach further disclose the polar transmitter and method wherein pulse shaping unit is further configured to control the delay and amplitude weight at each tap output of the delay-line with respect to a sequence of data bits to be transmitted (Frambach – Fig. 1, Fig. 3, paragraph [0002, 0032, 0035, 0038, 0045], where the delays and coefficient weights are implicitly controlled to transmit pulse shaped data (sequence of bits) in the polar transmitter).

As to Claim 14, Frambach in view of Haslach further disclose the polar transmitter wherein the bandwidth control unit is further configured to regulate the width of the output pulse with respect to the sequence of data bits to be transmitted (Frambach – Fig. 1, Fig. 3, paragraph [0002, 0032, 0035, 0038, 0045], where the pulse shaped data (sequence of bits) is transmitted in the polar transmitter)(Haslach – Fig. 1, Fig. 2b, Fig. 4, paragraph [0006, 0007, 0053, 0076], where the width of the amplitude signal is adjusted for coding efficiency ( sequence of data bits)). The suggestion/motivation is the same as that used in the rejection for claims 1 and 15.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                        (571)-270-3706
sung.ahn@uspto.gov